Citation Nr: 0609370	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 administrative denial of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO).  The RO denied entitlement to VA benefits stating that 
the appellant did not have valid military service for 
entitlement to such benefits.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By virtue of the August 2003 statement of the case, the March 
2004 supplemental statement of the case, the March 2003 RO 
letter to the appellant notifying him of the decision, and 
the December 2002 letter, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  
Specifically, in the December 2002 letter, VA informed the 
appellant that he could assist VA with his claim by 
submitting evidence showing that he currently suffers from a 
disability, medical or lay evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the current disability and 
service.  Additionally, in the March 2004 supplemental 
statement of the case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.159, which informed him that he 
should submit any evidence in his possession that pertains to 
the claim.  The appellant has submitted additional evidence 
following the March 2004 supplemental statement of the case, 
but has submitted a waiver to allow initial consideration of 
the evidence by the Board.  The appellant has not identified 
any additional evidence not already associated with the 
claims folder that needs to be obtained.  Therefore, the 
Board finds that the duty to assist has also been met.

In Pelegrini II, the Court held that 38 U.S.C.A. § 5103(a) 
requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, only the December 2002 letter 
was issued to the appellant prior to the initial unfavorable 
decision, and that notice provided the veteran with the 
evidence necessary to substantiate a claim for service 
connection, as opposed to a claim involving eligibility for 
VA benefits.  However, the statement of the case and 
supplemental statement of the case clearly set forth the 
evidence required to establish the appellant's eligibility 
for VA benefits.  The appellant was provided with 60 days to 
submit additional evidence at the time the statement of the 
case and the supplemental statement of the case were issued.  
The appellant submitted additional evidence after the 
issuance of the supplemental statement of the case.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby). 

The Board is also cognizant of the Court's decision in Pelea 
v. Nicholson, 19 Vet. App. 296 (2005).  In that decision, the 
Court held that VA had failed to show that a reasonable 
person could have expected to understand from the notice 
provided that the claimant needed to submit evidence that the 
decedent had valid military service, or that the claimant was 
ineligible for VA benefits as a matter of law.  In this case, 
the RO's August 2003 statement of the case and March 2004 
supplemental statement of the case clearly set forth the 
requisite evidence, as defined in 38 C.F.R. § 3.203 (2005), 
and notified the appellant that there was no legal merit to 
his claim.  Accordingly, the Board finds that the notice 
requirements in this case, as elucidated in Pelea, have been 
met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 394.  As the 
Board is denying the claim based upon a lack of legal merit, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

II.  Facts

The appellant submitted a certificate from the Office of the 
Adjutant General, which certified that he served in the 
USAFFE from December 1941 to August 1945.  He submitted an 
affidavit from FK, who stated he knows the appellant joined 
the Guerillas in September 1942.  Another affiant, VG, stated 
he had recruited the appellant for enlistment into the 
USAFFE.  

The appellant completed a VA Form 21-4169, Supplement to VA 
Forms 21-526, 21-534, 21-536.  In it, he provided his service 
number and the organization of which he was a member.  He 
also provided his date of birth and place of birth.  With 
that information, VA sought to verify the appellant's 
service.  In the National Personnel Records Center's (NPRC) 
response, it stated, "See prior report dated 9-4-75."  The 
1975 report showed that there had been an attempt to verify 
the appellant's service at that time.  The NPRC responded 
that the appellant had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas in the service of the United States Armed Forces.  

In the August 2003 Statement of the Case, the RO informed the 
appellant that a finding by the service department is binding 
on VA.  It provided very detailed reasons and bases for its 
determination.  This was reiterated in the February 2004 
supplemental statement of the case.

III.  Criteria & Analysis

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2005).

For the purpose of establishing entitlement to pension and 
compensation, VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2005).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2005).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that he 
is entitled to VA benefits based on alleged qualifying 
military service in the United States Armed Forces during 
World War II.  Although he has submitted evidence in support 
of his claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  It must be noted that 
in the two "Certifications" from the Office of the Adjutant 
General, dated March 2003 and March 2004, it shows the 
appellant's date of birth as being almost one year prior to 
the date shown on the VA Form 21-526, Veteran's Application 
for Compensation or Pension, and the supplemental form 
submitted in conjunction with the current application, which 
date was provided by the veteran.  Regardless, the Board 
notes that none of his submissions consists of a document 
from a United States service department.  Specifically, the 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1).

In February 2003, VA requested the service department to 
verify whether the appellant served in the U.S. Armed Forces 
in the Philippines.  The record illustrates that the service 
department certified that it had no record of the appellant 
serving as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  This verification is binding on VA such 
that VA has no authority to change or amend the finding.  
Duro, 2 Vet. App. at 532.  

Because the service department certified that the appellant 
had no service in the U.S. Armed Forces in the Philippines, 
the Board finds that the appellant is not a "veteran" for 
VA benefits purposes and that he is, thus, not eligible for 
benefits under the laws administered by VA.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

Entitlement to basic eligibility for VA benefits is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


